DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed February 11, 2021 (along with the filing of an RCE), has been entered.  Prior to the amendment, claims 1, 4-12, 15-24, and 26-33 were pending in the application.  After entry of the amendment, claims 1, 4-12, 15-24, and 26-33 remain pending; of these, claims 1, 12, and 24 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Objections
4.	Claims 24 and 26-31 are objected to because of the following informalities: in line 6 of claim 24, the recitation “a second planar interface at extending diametrically ...” does not read properly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	Claims 1, 4-12, 15-23, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
In line 2 of claim 1, the recitation “the first bore termination comprising a planar bottom and a first convex axially rounded edge adjacent the planar bottom” is indefinite as being confusing and/or not in accord with the description set forth in applicant’s written specification.  With reference, for example, to applicant’s drawing Fig. 5, it can be seen that the bore 162 in the body portion 152 has a cylindrical sidewall 166, a flat bottom, and a concave rounded edge (not “convex” as recited in line 5 of claim 1) connecting the sidewall and bottom.  
The same issue outlined above is also present in lines 6-7 of claim 12.

Claim Rejections - 35 USC § 103
6.	Claims 1, 4, 6-11, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over McAlvain U.S. Patent Application Publication No. 2003/0209366 in view of Voitic et al., U.S. Patent Application Publication No. 2015/0198040 (“Voitic”).
McAlvain discloses a tool (Fig. 1) having a body portion (e.g., enlarged section 7) including a forward portion (e.g., frusto conical portion 18) and a generally cylindrical shank 16 depending axially from an opposing end of the body portion.  The body portion 7, 18 includes a generally cylindrical first bore (socket 19) extending from a forward end of the body portion.  A transition member (middle body 3) is integrally attached to the body portion (tail end section 12 of middle body 3 is brazed into the socket 19 formed in the body portion 7, 18; see paragraph [0013]) and includes a flat bottom at its distal end (i.e., the flat surface shown at the bottom of Fig. 2) and a generally cylindrical sidewall 
In the same field of endeavor, Voitic discloses a tool 101 having an insert cutting tip 101 mounted in a recess 213 at the forward end of the tool (see Fig. 2).  Voitic teaches joining a planar bottom surface 212 and a sidewall 202 of the tip with a curved annular (convex) section 216 and providing a corresponding complimentary shaped annular curved (concave) section 215 joining the bottom 208 and sidewall 205 of the recess.  Voitic discusses providing these smooth, curved transitions in order to minimize stress concentrations (see paragraph [0042]).  Voitic further discusses the importance of providing complimentary shapes on the tip and recess so that close touching contact can be established in order to further minimize stress concentrations (see paragraph [0039]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Voitic, to provide the McAlvain transition member with a convex axially rounded surface between its flat bottom and its sidewall, in order to eliminate sharp corners that might serve as stress risers and to further provide the McAlvain bore 19 with a complementary shaped concave rounded surface, in order to establish close touching contact between the transition member and bore to further minimize stress concentrations.

With respect to claims 6-8, McAlvain discloses that the bit tip insert 2 is diamond-coated tungsten carbide (see paragraph [0010]).
With respect to claim 9, Voitic discloses forming superhard diamond cutting tips in an ultra-high pressure and temperature process (see paragraph [0006]).
With respect to claims 10-11, the McAlvain transition member 3 is formed of carbide (see paragraph [0011]) and includes a tapered forward end (at frusto conical surface 14; Fig. 2).
With respect to claim 32, McAlvain further discloses forming the forward portion 18 of steel (see, e.g., paragraph [0011]).  McAlvain does not, however, specifically disclose the use of steel having a tensile strength of at least 200 KSI, as recited.  It is considered, however, that the necessary or desired material tensile strength is largely dependent on the dimensions of the forward portion and the loads to which the tool will be exposed during use.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed tensile strength range through routine experimentation.  When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable dimensions for specific applications simply through routine experimentation.  See, e.g., MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the tensile strength range recited.  Accordingly, it would have been obvious to a person of ordinary skill in the art 
With respect to claim 33, McAlvain discloses a groove 17 adjacent a distal end of the shank 16; the groove includes a flat inner surface.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McAlvain and Voitic as applied to claim 4 above, and further in view of Majagi et al., U.S. Patent Application Publication No. 2009/0256413 (“Majagi”).
As discussed above, the combination of McAlvain and Voitic yields all of the limitations of claim 4.  The combination does not, however, specifically disclose a frustoconical portion adjacent a distal end of the bit tip insert, as recited in claim 5.
In the same field of endeavor, Majagi discloses an insert 109 (see Figs. 3-3A) having a frustoconical portion adjacent its distal end.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Majagi, to provide the McAlvain bit tip insert with a frustoconical portion adjacent its distal end, in order to eliminate sharp corners that might serve as stress risers.

8.	Claims 12, 15, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sollami et al., U.S. Patent No. 4,702,525 (“Sollami ‘525”) in view of Mynar et al., UK patent publication no. GB-2010356-A (“Mynar”) and Voitic et al., U.S. Patent Application Publication No. 2015/0198040 (“Voitic”).

In the same field of endeavor, Mynar discloses a tool (see Figs. 1 and 3) including a forward portion (e.g., extension 8) having a first bore (hole 7) for receiving a bit tip insert (cutting insert 3).  With reference to Fig. 3, Mynar teaches the use of a transition member (bush 9) received within the first bore 7 and including a second bore in which the bit tip insert 3 is positioned.  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Mynar, to provide the Sollami ‘525 tool with a transition member received in the first bore 19, in order to attach the Sollami ‘525 bit tip insert 20 more securely to the remainder of the tool.
Although the Sollami ‘525 cylindrical first bore 19 has a planar bottom, Sollami ‘525 does not disclose a concave axially rounded edge adjacent the planar bottom, as recited in claim 12.    

It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Voitic, to provide the Sollami ‘525 first bore 19 with a concave axially rounded edge between its flat bottom and its sidewall, in order to eliminate sharp corners that might serve as stress risers and to further provide the Sollami ‘525 transition member (as taught by Mynar) with a complementary shaped convex rounded edge, in order to establish close touching contact between the transition member and bore to further minimize stress concentrations.

9.	Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sollami ‘525, Mynar, and Voitic as applied to claim 15 above, and further in view of Majagi et al., U.S. Patent Application Publication No. 2009/0256413 (“Majagi”).

In the same field of endeavor, Majagi discloses an insert 109 (see Figs. 3-3A) having a frustoconical portion adjacent its distal end.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Majagi, to provide the Sollami ‘525 bit tip insert with a frustoconical portion adjacent its distal end, in order to eliminate sharp corners that might serve as stress risers.
With respect to claims 18-19, Majagi further discloses a PCD insert 297 (Fig. 11A) and teaches that this insert may be formed as conical backing with a layer of PCD thereon (see paragraph [0087]).  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of this teaching in Majagi, to provide the Sollami ‘525 bit tip insert 20 with a diamond coating (overlay) on its tip.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sollami ‘525, Mynar, Voitic, and Majagi as applied to claim 18 above, and further in view of Hall et al., U.S. Patent Application Publication No. 2004/0026132 (“Hall”).
As discussed above, the combination of Sollami ‘525, Mynar, Voitic, and Majagi discloses all of the limitations of claim 18.  The combination does not, however, 
In the same field of endeavor, Hall discloses an insert (see, e.g., Fig. 4) having its working surface 41 coated with a hard material (e.g., PCD; see paragraph [0025]).  Hall teaches forming the PCD coating with an HPHT process (see paragraph [0019]). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hall, to form the diamond coating taught by Majagi with an HPHT process, in order to increase the hardness of the cutting surface.

11.	Claims 24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sollami et al., U.S. Patent No. 4,702,525 (“Sollami ‘525”) in view of Majagi et al., U.S. Patent Application Publication No. 2009/0256413 (“Majagi”).
Sollami ‘525 discloses a tool (see, e.g., Figs. 1-3 and/or Fig. 4) including a body portion (frusto-conical portion 13) and a generally cylindrical shank 11 depending axially from the body portion.  The body portion includes a first interface 14 at its forward end.  A forward portion (base member 16) is integrally attached to the body portion (see Fig. 4) and includes a second planar interface 17 at its distal end and has a generally cylindrical bore (recess 19) extending from its forward end.  The first interface 14 and second interface 17 are joined by spin welding (see col. 3, lines 19-23).  A bit tip insert (tungsten carbide plug 20) is mounted within the bore 19 and includes a generally cylindrical sidewall complementary shaped to the bore 19.  The second planar interface 17 extends diametrically across the bottom of the forward portion 16 to a tapered 
In the same field of endeavor, Majagi discloses a tool (see, e.g., Fig. 3) having a forward portion 100 including a generally cylindrical portion (see the part of the forward portion 100 received within the socket 90) extending from a generally flat bottom surface (see axial rearward end 104).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Majagi, to provide the Sollami ‘525 forward portion with a generally cylindrical portion extending from the flat bottom, in order to simplify the manufacturing and assembly of the Sollami ‘525 tool.
With respect to claim 26, Sollami ‘525 does not specifically disclose a frustoconical portion adjacent a distal end of the bit tip insert, as recited.
Majagi, however, further discloses an insert 109 (see Figs. 3-3A) having a frustoconical portion adjacent its distal end.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Majagi, to provide the Sollami ‘525 bit tip insert with a frustoconical portion adjacent its distal end, in order to eliminate sharp corners that might serve as stress risers.
With respect to claims 28-29, Sollami ‘525 does not specifically disclose a diamond overlay, as recited.
Majagi, however, further discloses forming an insert 109 (see Figs. 3-3A) of a superhard material (e.g., polycrystalline diamond; see paragraph [0054]) and further 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Majagi, to provide the tip of the Sollami ‘525 bit tip insert with a diamond coating (overlay) in order to provide a harder cutting surface.

12.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sollami ‘525 and Majagi, as applied to claim 24 above, and further in view of Hall et al., U.S. Patent Application Publication No. 2004/0026132 (“Hall”).
As discussed above, the combination of Sollami ‘525 and Majagi yields all of the limitations of claim 24.  The combination does not, however, specifically disclose an overlay formed by an HPHT process, as recited in claim 30.
In the same field of endeavor, Hall discloses an insert (see, e.g., Fig. 4) having its working surface 41 coated with a diamond material (PCD; see paragraph [0025]).  Hall teaches forming the PCD coating with an HPHT process (see paragraph [0019]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hall, to provide the tip of the Sollami ‘525 bit tip insert with a diamond coating (overlay) formed by an HPHT process, in order to provide a harder cutting surface.

31 is rejected under 35 U.S.C. 103 as being unpatentable over Sollami ‘525 and Majagi, as applied to claim 24 above, and further in view of Sollami, U.S. Patent Application Publication No. 2003/0122414 (“Sollami ‘414”).
As discussed above, the combination of Sollami ‘525 and Majagi yields all of the limitations of claim 24.  The combination of references does not, however, specifically disclose protrusions, as recited in claim 31.
In the same field of endeavor, Sollami ‘414 discloses a tool insert (Fig. 3) and teaches providing a first plurality 61 and a second plurality 62 of circumferentially-spaced protrusions on a sidewall of the insert (see paragraph [0030]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sollami ‘414, to provide protrusions on the Sollami ‘525 bit tip insert, in order to allow braze material to flow between the bit tip insert and the bore.

Response to Arguments
14.	Applicant's arguments submitted in the response filed February 11, 2021, have been fully considered, as discussed below.
	Applicant presents the following argument regarding the rejection of claim 24 on pages 8-9 of the response:

The Office reverts to Majagi and asserts that Majagi discloses "a tool (see, e.g., Fig. 3) having a forward portion 100 including a generally cylindrical portion (see the part of the forward portion 100 received within the socket 90) extending from a generally flat bottom surface (see axial rearward end 104)". (Office Action, p. 10).  Applicant respectfully disagrees. Majagi describes that "a generally 

	
	In response to applicant’s argument, it is pointed out that, in the rejection, Majagi is not relied upon for teaching a planar interface.  The primary reference, Sollami ‘525, is cited for this purpose.  Sollami ‘525 discloses a second planar interface (17) that extends diametrically across the bottom of the forward portion (16) to the sidewall of the forward portion (this can clearly be seen, for example, in Fig. 4).  The Sollami ‘525 sidewall, however, is not “generally cylindrical”, as recited in claim 24.  Accordingly, Majagi is cited for its teaching of a cylindrical sidewall and not for a planar interface/bottom.  

	Applicant’s remaining arguments have been fully considered, but are moot in view of the new grounds of rejection applied herein.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/MG/
3/21/2021